Citation Nr: 1041222	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-25 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable evaluation prior to February 5, 
2009, and an evaluation in excess of 10 percent since February 5, 
2009, for bilateral hearing loss with left ear tympanoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1961 to 
August 1962 and from November 1963 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2009.  This matter was 
originally on appeal from rating decisions dated in April 2006 
and March 2009 of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Huntington, West Virginia.

In August 2009, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

The issue of entitlement to an earlier effective date for 
an assignment of a 60 percent disability rating for 
chronic stomach condition has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers upon the Veteran or other claimant, 
as a matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court further held that the Board 
itself errs when it fails to ensure compliance with the terms of 
its remand.  Id.  

The claim was remanded by the Board in December 2009 for, inter 
alia, issuance of a Supplemental Statement of the Case (SSOC).  
This was not done.  Further development is, therefore, needed in 
light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

The case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the Veteran 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

